IN THE SUPREME COURT OF THE STATE OF NEVADA


                       CHAD WINDHAM MITCHELL,                                    No. 84783
                                        Appellant,
                                    vs.                                                 FILED
                       CARSON CITY SHERIFF'S OFFICE,
                                        Respondent.
                                                                                         JUN 0 9 2022
                                                                                              ti A. BROWN
                                                                                             UPREME COURT
                                              ORDER DISMISSING APPEAL
                                                                                               CLERK


                                     This is a pro se appeal from an order denying appellant's
                       request for submission of his petition on the ground that appellant has not
                       served the petition on the respondent. First Judicial District Court, Carson
                       City; James E. Wilson, Judge.
                                     The order designated in the notice of appeal is not substantively
                       appealable. See NRAP 3A(b). This court has jurisdiction to consider an
                       appeal only when the appeal is authorized by statute or court rule. Brown
                       v. MHC Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013) (this
                       court may only consider appeals authorized by statute or court rule). No
                       statute or court rule provides for an appeal from an order denying a request
                       for submission. This court lacks jurisdiction and
                                     ORDERS this appeal DISMISSED.'




                                                 Hardesty


                             A-asbau.0             ,J
                       Stiglich                                    Herndon


                             'Given this dismissal, this court takes no action in regard to
SUPREME COMM
                       appellanes letter filed on June 7, 2022.
       OF
     NEVADA


(0) 1947A <4111D1114
                cc:   Hon. James E. Wilson, District Judge
                      Chad Windham Mitchell
                      Attorney General/Carson City
                      Carson City District Attorney
                      Carson City Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A